EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION OF THE SARBANES-OXLEY ACT OF 2002 In connection with Form 10-Q of Access Integrated Technologies, Inc. (the “Company”) for the period ended December 31, 2008 as filed with the SEC (the “Report”), the undersigned, in the capacity and on the date indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: February 9, 2009 By: /s/ A. Dale Mayo A. Dale Mayo President and Chief Executive Officer (Principal Executive Officer)
